DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Drawings
The drawings are objected to because in Fig 6 Part 28 “strage section” should read -- storage section --.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it includes reference numbers through the abstract.  The abstract should not include other sections of the disclosure.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Construction Machine with Engine Restart Section Comprising a Horn Switch Operation and a Gate Lock Lever Operation.
Claim Objections
Claims 1-5 objected to because of the following informalities:  
Throughout the claims “elapse time” should be replaced with -- elapsed time --.  
In claim 3 “the effect of waiting” hasn’t been introduced in the claims previously and should be replaced with -- an effect of waiting --.
In claim 5 “the effect of making preparation” hasn’t been introduced in the claims previously and should be replaced with -- an effect of making preparation --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, 
In regards to claim 3, “display the effect of waiting for an operation of restart of the engine…” is indefinite, as it is unclear what an “effect of waiting” is.  For examination purposes, the claim was interpreted as a display of a notice or indication of the waiting for an operation of restart of the engine...
In regards to claim 5, “display the effect of making preparation until the engine restarts...” is indefinite, as it is unclear what an “effect of making preparation” is.  For examination purposes, the claim was interpreted as the display of a notice or indication of preparation for an engine restart until the engine restarts…
In regards to claims 2, 4, and 6, the claims are rejected as dependent upon a rejected claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakage et al. (JP-2003307142; already of record from IDS; hereinafter Asakage; see attached annotated document for locations of paragraph numbers) in view of Kamon et al. (US 20060179830; already of record from IDS; hereinafter Kamon).
In regards to claim 1, Asakage teaches of a construction machine (Para 0001) comprising: 
an engine that is mounted on a vehicle body and serves as a prime mover (Abstract, Part 1, Para 0001); 
a hydraulic pump that is driven by the engine and delivers pressurized oil (Para 0010); 
a hydraulic actuator driven by the pressurized oil delivered from the hydraulic pump (Para 0010, 0019); 
a gate lock lever that is provided in an entrance of a driver's seat of the vehicle body and is switched to a lock position prohibiting a drive of the hydraulic actuator and a lock release position allowing the drive of the hydraulic actuator (Abstract, Para 0046-0048, 0013); 

a horn switch to be operated at the time of generating sounds to the surroundings of the vehicle body from a horn (Para 0049 Part 18), characterized in that: 
in a case where an elapse time after the engine is automatically stopped by the idling stop function does not yet reach a preset restart standby time, the controller is configured to perform control of restarting the engine in a state where the [key is inserted] and the gate lock lever is in the lock position (Para 0071-0077), and 
in a case where the elapse time after the engine is automatically stopped by the idling stop function has reached the restart standby time, the controller is configured to perform control of stopping a power supply of the vehicle body (Para 0040, 0057).
However, Asakage does not teach that in a case where an elapse time after the engine is automatically stopped by the idling stop function does not yet reach a preset restart standby time, the controller is configured to perform control of restarting the engine in a state where the horn switch is operated…
Kamon, in the same field of endeavor, teaches in a case where an elapse time after the engine is automatically stopped by the idling stop function does not yet reach a preset restart standby time, the controller is configured to perform control of restarting the engine in a state where the horn switch is operated (Abstract, Para 0047-0049, Part 17)…
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify controller restarting the engine when an input is made, as taught by Asakage, to include the input being a horn switch, as taught by Kamon, in order to allow for the avoidance of the restart command being given accidently (Kamon Para 0051-0052).
In regards to claim 2, Asakage in view of Kamon teaches of the construction machine according to claim 1, wherein the controller determines whether or not an elapse time after the horn switch is operated is equal to or more than a preset restart preparation time, and restarts the engine in a case where the restart preparation time has elapsed (Kamon Para 0068-0069, 0072; where the horn switch can activate the hydraulic lock).
The motivation of combining Asakage and Kamon is the same as claim 1 above.  
In regards to claim 3, Asakage in view of Kamon teaches of the construction machine according to claim 1, wherein the driver's seat is provided with a monitor that displays information (Asakage Para 0034), and 
the controller causes the monitor to display the effect of waiting for an operation of restart of the engine in a case where the elapse time after the engine is automatically stopped by the idling stop function does not reach the restart standby time yet (Asakage Para 0034, 0049, Part 16 and 18, Para 0054, 0073).
In regards to claim 4, Asakage in view of Kamon teaches of the construction machine according to claim 1, wherein the driver's seat is provided with a monitor that displays information (Asakage Para 0034), and 
the controller causes the monitor to display an operation procedure of performing the restart of the engine in a case where the elapse time after the engine is automatically stopped by the idling stop function does not reach the restart standby time yet (Asakage Para 0034, 0049, Part 16 and 18, Para 0054, 0073; restarting guide of an engine stop).
In regards to claim 5, Asakage in view of Kamon teaches of the construction machine according to claim 2, wherein the driver's seat is provided with a monitor that displays information (Asakage Para 0034), and 

In regards to claim 6, Asakage in view of Kamon teaches of the construction machine according to claim 1, wherein the driver' s seat is provided with an operation lever device that outputs an operation signal for operating the hydraulic actuator (Kamon Para 0047, 0049), and 
the horn switch is provided in a tip end of a lever configuring the operation lever device (Kamon Para 0047).
The motivation of combining Asakage and Kamon is the same as claim 1 above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Christen et al. teaches of a control device for a vehicle that can switch off an engine for a predefined period of time based on if a stop condition is met (US 20090326790).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        4/21/2021